Title: To James Madison from William Harris Crawford, 26 [ca. 20] August 1815
From: Crawford, William Harris
To: Madison, James


                    
                        
                            Sir
                        
                        Department of War 26th. [ca. 20] Augt. 1815
                    
                    It has become important to settle with the least possible delay, the effects of brevet commissions in the Staff, on the peace establishment.
                    Under the act of 1813., certain staff appointments were Created, and brevet commissions were directed to issue to the persons selected to fill them, whether taken from the line or otherwise. The law, fixing the military peace establishment, has repealed the above stated act, but some of the officers holding those brevet Commissions, are retained in the line, & contend that they are entitled to their brevet rank in the staff, in the same manner, & upon the same principle as brevet Commissions granted for meritorious Services. It is contended by the officers in the line, that as the law under which these commissions were issued, has been repealed, & the services contemplated by the law are not, & cannot be, performed, that they are a perfect nullity, and can confer upon their holders, neither rank or emolument.
                    This question is respectfully submitted for the consideration & decision of the President. With great respect I have the honor to be your most obt. & very humbe Servt.
                    
                        
                            Wm H Crawford
                        
                    
                 